internal_revenue_service index no number release date cc dom p si 7-plr-106665-99 date legend a b c d e f g h i j k m dear in a letter dated you requested the service’s determination that your enhanced oil recovery project in the a qualifies for the credit under sec_43 of the internal_revenue_code specifically you requested rulings that each of the two tertiary recovery methods used are qualified tertiary recovery methods and the project is a qualified_enhanced_oil_recovery_project within the meaning of sec_43 of the code according to your submission the facts are as follows b owns an interest in and is operator of the a unit the a was produced for a number of years by primary_production in c the a was unitized for pressure maintenance which included in re-injection of produced gas inert gas and produced water subsequently tertiary recovery projects were initiated a successful polymer augmented water flood began in d and was terminated in e an unsuccessful immiscible carbon dioxide injection project was commenced in f and terminated in g the previous production activities depleted the reservoir to a thin oil column sandwiched between a secondary gas cap and a water invaded zone a large volume of relatively immobile oil remained trapped in the water invaded formation to produce this oil b began another tertiary recovery project in h this project simultaneously de-watered the watered-out portions of the reservoir and injected immiscible non- hydrocarbon gas the project is successfully lowering the water oil contact toward its original position prior to field discovery this method was recognized as a qualified tertiary_recovery_method in a private_letter_ruling issued by the service to supplement this tertiary_recovery_method two additional processes a thermal steam drive process which began in i and a microemulsion flooding surfactant process which began in j have been added the methods are being implemented in the following manner a dilute surfactant is injected into the water invaded formation below the projected depth of the final co-production water-oil contact to liberate oil trapped in the water invaded matrix a number of well bores will be reactivated to capture oil that the surfactant will mobilize from the water invaded zones new wells will be drilled to inject steam that will enhance gravity drainage of oil from the secondary gas-cap in areas of sufficient gas cap thickness warm condensate water from the thermal process will migrate to the water column and thereby also improve the effectiveness of the surfactant process the thermal process is expected to increase oil fluidity to expand the oil and to distill residual oil it is anticipated that the thermal process will recover k of the oil in place and that the microemulsion flooding will produce m of the oil in place your submission contains a copy of the petroleum engineers certification of an enhanced oil recovery project for each project the engineer states that with each process there will be more than an insignificant increase in the ultimate amount of crude_oil recovered sec_43 provides a credit in an amount equal to of certain costs paid_or_incurred by a taxpayer in connection with a qualified_enhanced_oil_recovery_project sec_43 defines the term qualified_enhanced_oil_recovery_project to mean any project that involves the application in accordance with sound engineering principles of one or more qualified tertiary recovery methods as defined in sec_193 that reasonably can be expected to result in a more than insignificant increase in the amount of crude_oil that ultimately will be recovered is located within the united_states within the meaning of sec_638 and with respect to which the first injection of liquids gases or other matter commences after date sec_1_43-2 of the income_tax regulations defines the term qualified tertiary_recovery_method to mean any one or combination of the tertiary recovery methods described in sec_1_43-2 or a method not described in sec_1_43-2 which has been determined by revenue_ruling to be a qualified tertiary_recovery_method a taxpayer may request a private_letter_ruling that a method not described in sec_1_43-2 or in a revenue_ruling is a qualified tertiary recovered method among the methods listed in sec_1_43-2 are steam drive injection sec_1 e i a and microemulsion flooding sec_1_43-2 your description of the processes places them within the definitions of steam drive injection and microemulsion flooding since the process of microemulsion flooding and the process of steam drive injection are named in sec_1_43-2 of the regulations as qualified enhanced oil recovery processes your processes are qualified processes sec_43 of the code provides that a taxpayer may employ more than one qualified process in a project you have represented that more than an insignificant increase in ultimate recovery will be obtained as required under sec_43 your project is a qualified tertiary recovery project provided it otherwise meets the requirements of sec_43 and the regulations thereunder this ruling is limited to the taxpayer’s request under sec_1_43-2 except as specifically ruled on above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provisions of the code specifically we express or imply no opinion whether the project implemented by the taxpayer otherwise meets the requirements of a qualified_enhanced_oil_recovery_project under sec_43 and the regulations this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling should be attached to your tax_return filed for the year in which the transaction covered by this ruling is consummated a copy is enclosed for this purpose sincerely yours joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
